Case 2:16-cv-14050-MAG-RSW ECF No. 170 filed 01/04/19                    PageID.8415       Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                     Case No. 16-cv-14050
 vs.                                                           HON. MARK A. GOLDSMITH

 QUICKEN LOANS, INC.,

             Defendant.
 _______________________________/

 ORDER GRANTING IN PART THE GOVERNMENT’S MOTION TO STAY (DKT. 169)

        This matter is before the Court on the Government’s motion to stay (Dkt. 169). Due to the

 lapse in appropriations that had been funding the Department of Justice, counsel for the

 Government is prohibited from working subject to limited exceptions; the same is true for

 employees of the Department of Housing and Urban Development. See 31 U.S.C. § 1342.

 Therefore, the Government seeks to stay this case until appropriations are restored. Quicken does

 not oppose the Government’s motion.

        The Court GRANTS in part the Government’s motion to stay (Dkt. 169) as follows: All

 further action in this case is stayed, pending further order of the Court. The Court may terminate

 this stay at any time, and specifically advises the parties that it may do so if the current lapse in

 appropriations is not resolved in the reasonably immediate future. Once the stay is terminated, the

 Court will set a new deadline for the filing of summary judgment motions, but the parties are

 advised that the new schedule may not necessarily comport with the Government’s request for an

 adjustment based on the duration of the lapse in appropriations.

        SO ORDERED.

 Dated: January 4, 2019                                s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge

                                                  1
Case 2:16-cv-14050-MAG-RSW ECF No. 170 filed 01/04/19                  PageID.8416       Page 2 of 2



                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on January 4, 2019.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 2
